Citation Nr: 0026150	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-03 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

2.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from May 1985 to March 
1988, with subsequent reserve service, to include a period of 
inactive duty training on April 4-5, 1992.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appeal was docketed at the Board in 1999.

In a written presentation from the veteran's representative, 
dated in September 2000, he raised the issue of service 
connection for a disability of the ankles, separate and apart 
from any disability of the feet.  He also requested that this 
unadjudicated issue be referred to the RO.  Accordingly, the 
Board refers this matter to the RO for action deemed 
appropriate.


FINDING OF FACT

The claims for service connection for arthritis of the 
lumbosacral spine and for bilateral foot disability are, in 
each instance, not plausible.


CONCLUSION OF LAW

The claims for service connection for arthritis of the 
lumbosacral spine and for bilateral foot disability are, in 
each instance, not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Arthritis, Lumbosacral Spine

II.  Bilateral Foot Disability

The threshold question to be answered concerning the 
veteran's claims for service connection for each disability 
at issue is whether he has presented, with respect to each 
disability, evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well-grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that either of his above-stated claims 
for service connection is well grounded.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).  In addition, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

(Arthritis, Lumbosacral Spine)

The veteran asserts that he injured his back while on reserve 
duty in the course of a drill with "the 304th Chemical 
Reserve Unit" in Jasper, Alabama.  He contends, in essence, 
that his presently assessed arthritis involving his 
lumbosacral spine is traceable to such injury.  Of record is 
a "DA Form 2173" which documents that the veteran has been a 
member of the "304th CM CO [Chemical Company]" in Jasper, AL.  
There is some uncertainty as to the precise dates when the 
veteran was on ACDUTRA and INACDUTRA with such reserve unit.  
A report pertaining to the veteran's presentation to a non-VA 
health care provider in April 1994 reflects that he at that 
time was seen for a "back injury".  However, lumbosacral 
arthritis was apparently initially assessed in conjunction 
with the veteran's examination by VA in August 1998.  At the 
examination, the veteran indicated that he had ruptured discs 
in his lumbosacral spine the preceding "April" while doing 
"construction work", such rupture having been shown by "an 
magnetic resonance imaging [MRI]".  A report pertaining to an 
MRI administered the veteran in May 1998 (when he was 
employed by "H & A Electric") reflects a finding of lumbar 
disc herniation.  

In considering the veteran's claim for service connection for 
arthritis of the lumbosacral spine, the Board has no opinion 
as to whether the veteran's arthritis of the lumbosacral 
spine (assessed in August 1998) is traceable to whatever may 
have happened when he was engaged in construction work in 
April 1998.  In any event, however, there is no evidence 
relating the arthritis to the veteran's period of active 
service in the 1980's.  Finally, he does not allege that he 
was on ACDUTRA in August 1998 when the lumbar arthritis was 
initially assessed or that his arthritis is related thereto 
and, moreover, there is no evidence of lumbar arthritis 
either during the veteran's active duty from May 1985 to 
March 1988 or within a year of his related discharge.  The 
latter consideration, in turn, precludes an award of service 
connection for such pathology on a presumptive basis.  See 
38 U.S.C.A. §§ 1112, 1131 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In view of the foregoing observations, then, a 
plausible claim for service connection for arthritis of the 
lumbar spine is not presented.  See Epps, supra.  Such claim 
is, therefore, not well grounded.  38 U.S.C.A. § 5107(a).  

(Bilateral Foot Disability)

The veteran asserts that he presently has bilateral foot 
disability of chronic derivation which is traceable to an 
injury which transpired while on reserve duty.  He states 
that a "Line of Duty" determination confirms such injury.  In 
this regard, service medical records pertaining to the 
veteran's period of active service from May 1985 to March 
1988 are negative for any reference to a problem involving 
either foot.  Thereafter, while engaged in INACDUTRA on April 
4-5, 1992, it is documented that the veteran, in the "[L]ine 
of [D]uty", "twisted" an ankle.  The record reflects that, on 
April 5, 1992, the veteran presented to a non-VA health care 
provider complaining of "pain" involving his left ankle and 
lower leg which had had its "onset" when he was "running" the 
preceding day.  Findings on physical examination included 
soft tissue swelling "about the proximal foot".  The related 
impression was "[s]oft tissue injury."  Thereafter, when the 
veteran was examined by VA in August 1998, he indicated that 
his "feet hurt" constantly.  The related examination 
diagnosis, rendered with benefit of pertinent X-ray 
examination, which revealed arthritis bilaterally, was 
"[c]lub foot deformity".  

In considering the veteran's claim for service connection for 
bilateral foot disability, the Board does not dispute, 
consistent with the veteran's related contentions, that he 
did sustain a "[s]oft tissue injury" involving the left 
foot/ankle while engaged in a period of INACDUTRA in April 
1992.  However, even ignoring the matter of whether his 
presently assessed apparently bilateral "[c]lub foot 
deformity" is an acquired (versus congenital or 
developmental) pathology/disability (the veteran having 
asserted on the August 1998 VA examination that he "was born 
club footed"), the Board would emphasize the more salient 
consideration that there is, in any event, no evidence 
relating such condition to the twisted ankle mishap which 
transpired when he was on INACDUTRA for two days in April 
1992.  While he presently has arthritis involving each foot, 
there is no evidence of such pathology involving his feet 
during active duty from May 1985 to March 1988 or within a 
year of his related discharge, which consideration precludes 
an award of service connection for such pathology on a 
presumptive basis.  See 38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. 
§§ 3.307, 3.309.  Finally, as set forth in the legislation 
identified above, only injury (not a pathology such as 
arthritis) incurred while engaged in INACDUTRA is, in any 
event, amenable to service connection.  Given the foregoing 
observations, then, a plausible claim for service connection 
for bilateral foot disability is not presented.  See Epps, 
supra.  Such claim is, therefore, not well grounded.  
38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's two foregoing claims for service connection 
on a ground different from that of the RO, the veteran has 
not been prejudiced by the Board's decision.  This is 
because, in assuming that these claims were well grounded, 
the RO accorded the veteran greater consideration than either 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this case 
to the RO for consideration of the issue of whether either 
claim is well grounded would be pointless and, in light of 
the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Finally, as pertinent to each of the above-addressed issues, 
the Board is of the opinion that its discussion above bearing 
on each issue is sufficient, as to each respective disability 
for which service connection is claimed, to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to each 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for arthritis of the 
lumbosacral spine and for bilateral foot disability is, in 
each instance, denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


